DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/3/2021 has been entered. In the amendment, Applicant amended claims 1, 4, 9, 15 and 20, cancelled claim 13 and added new claim 21. Currently claims 1-12 and 14-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai et al. (US 2018/0284884) in view of Popovich et al. (US Patent No. 9,341,846).
Regarding claim 1, Sulai teaches a method (Abstract), comprising: 
determining eye tracking information of an eye pupil (Fig. 2: eye tracking system 240; [0015]; [0021]; [0026]: 2nd sentence from bottom; [0033]; [0041]: 3rd, 4th sentences; [0042]: 2nd sentence from bottom; [0046]); and 

Sulai does not further teach “wherein at least one of the plurality of grating sets includes a plurality of gratings arranged in a stacked configuration.”

Popovich, for instance, teaches in Fig. 2 a plurality of output gratings (i.e., SBG elements 10A-10D in Fig. 2) arranged in a stacked configuration for selectively switching on/off each of them corresponding to respective potion(s) of a total field of view.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Sulai with the technique of Popovich, replacing the interlacing arrangement of Sulai’s plurality of grating sets/dynamic decoupling element (i.e., element 360 in Fig. 3 and element 460 in Fig. 4) with Popovich’s approach of arranging output grating sets, i.e., arrangement of switchable grating elements in stacked configuration (Fig. 2).
As suggested by Popovich in Figs. 2 and 3, arranging grating sets in a stacked configuration or in an interlacing configuration is an alternate to each other in terms of expanding a total field of view. Therefore, one ordinary skill in the art would try either one to optimize the result.

Regarding claim 2, Sulai/Popovich teach the method of claim 1. Sulai further teaches the method of claim 1, wherein determining the eye tracking information comprises determining at least one of a size of the eye pupil, a position of the eye pupil, a viewing direction of the eye pupil, or a moving direction of the eye pupil ([0021]).

Regarding claim 3, Sulai/Popovich teach the method of claim 2. Sulai further teaches the method of claim 2, wherein the size of the compressed eyebox is larger than and comparable with the size of the eye pupil ([0004]: “the spatially movable eyebox has a diameter of at most 5 mm and corresponds to a location of a pupil of the user's eye”; [0027]: “the on-element has a length of 5 mm along the X dimension and a width of 5 mm along the Y dimension to cover an eye pupil with a diameter of at most 5 mm”), and a location of the compressed eyebox corresponds to the position of the eye pupil (Fig. 5).

Regarding claim 4, Sulai/Popovich teach the method of claim 1. Sulai further teaches the method of claim 1, comprising selectively configuring one or more remaining combinations of gratings included in the plurality of grating sets to operate in a non-diffraction state (Figs. 4-5).

Regarding claim 5, Sulai/Popovich teach the method of claim 1. Sulai further teaches the method of claim 1, 
wherein the one or more combinations of gratings include one or more directly switchable gratings electrically coupled with one or more power sources (Fig. 4: each on-element is necessarily coupled with a power source via control electrode 480; [0038]), and 
wherein selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state includes: 
controlling the one or more power sources to supply one or more voltages ([0038]: 1st sentence, “electrical bias”) to the one or more directly switchable gratings to 

Regarding claim 6, Sulai/Popovich teach the method of claim 5. Sulai/Popovich further teaches the method of claim 5, wherein the one or more directly switchable gratings include at least one directly switchable grating having a varying slant angle (Sulai: Fig. 4; [0038]; Popovich: Fig. 2).

Regarding claim 11, Sulai/Popovich teach the method of claim 1. Sulai further teaches the method of claim 1, wherein determining the eye tracking information further comprises: 
capturing image data of the eye pupil ([0021]: “[A] camera or other optical sensor inside the NED 100 controlled by the eye tracking system 240 captures images of one or both eyes of the user”); and 
analyzing the image data to obtain the eye tracking information of the eye pupil ([0021]).

Regarding claim 12, Sulai/Popovich teach the method of claim 1. Sulai further teaches the method of claim 1, wherein determining the eye tracking information comprises predicting at least one of a size of the eye pupil ([0027]: “an eye pupil with a diameter of at most 5 mm”), a position of the eye pupil ([0021]: “a three-dimensional (3D) position of each eye relative to the NED 100”), a viewing direction of the eye pupil ([0021]: “gaze directions for each eye”), or a 

Regarding claim 14, Sulai/Popovich teach the method of claim 1. Sulai/Popovich further teach the method of claim 1, 
wherein selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state includes: 
selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state to deliver a predetermined field of view of the image light toward each of the one or more sub-eyeboxes forming the compressed eyebox (Sulai: Figs. 4-5; [0038]; Popovich: Fig. 2).

Regarding claim 15, Sulai teaches a method (Abstract), comprising: 
generating an image light (Fig. 3: source assembly 310 for generating image light 345); and 
selectively configuring one or more light deflecting elements (Fig. 4: exemplarily selected on-element 470 as described in [0037]; Fig. 5: LC gratings  for outputting image light as illustrated) of a plurality of light deflecting elements (Fig. 3: dynamic decoupling element 360 formed of 2D array of liquid crystal pixels ; Fig. 4: dynamic decoupling element 460 formed of 2D array of liquid crystal pixels; Examiner’s Note: the dynamic decoupling element consist of individually switchable elements, i.e., on-elements and off-elements, each of which is two-dimensional array of liquid crystal (LC) gratings according to [0027]; accordingly, each of 
Sulai does not further teach “wherein the plurality of light deflecting elements are arranged in a stacked configuration”.
However, it is not new in the related art arranging a plurality of light deflecting elements in a stacked configuration to achieve selectively switching on/off one or more of the plurality of light deflecting elements corresponding to respective potion(s) of a total field of view (i.e., uncompressed eyebox).
Popovich, for instance, teaches in Fig. 2 a plurality of output gratings (i.e., SBG elements 10A-10D in Fig. 2) arranged in a stacked configuration for selectively switching on/off each of them corresponding to respective potion(s) of a total field of view.

As suggested by Popovich in Figs. 2 and 3, arranging grating sets in a stacked configuration or in an interlacing configuration is an alternate to each other in terms of expanding a total field of view. Therefore, one ordinary skill in the art would try either one to optimize the result.

Regarding claim 16, Sulai/Popovich teach the method of claim 15. Sulai further teaches the method of claim 15, wherein selectively configuring the one or more light deflecting elements of the plurality of light deflecting elements to operate in the deflection state to direct the image light to propagate through the one or more sub-eyeboxes defining the compressed eyebox comprises: 
selectively configuring the one or more light deflecting elements of the plurality of light deflecting elements to operate in the deflection state to direct the image light to propagate through the one or more sub-eyeboxes defining the compressed eyebox based on eye tracking information (Fig. 2: eye tracking system 240 for obtaining eye tracking information; Figs. 4-5; [0015]; [0021]; [0026]; [0033]; [0041]; [0042]; [0046]).

claim 17, Sulai/Popovich teach the method of claim 16. Sulai further teaches the method of claim 16, further comprising obtaining the eye tracking information (Fig. 2: eye tracking system 240 for obtaining eye tracking information; [0021]).

Regarding claim 18, Sulai/Popovich teach the method of claim 17. Sulai further teaches the method of claim 17, wherein obtaining the eye tracking information comprises: 
obtaining image data of an eye pupil ([0021]); and 
analyzing the image data to obtain at least one of a size of the eye pupil ([0027]: “an eye pupil with a diameter of at most 5 mm”), a position of the eye pupil ([0021]: “a three-dimensional (3D) position of each eye relative to the NED 100”), a viewing direction of the eye pupil ([0021]: “gaze directions for each eye”), or a moving direction of the eye pupil ([0021]: “[T]he eye tracking system 240 tracks different types of eye movements including…”).

Regarding claim 19, Sulai/Popovich teach the method of claim 17. Sulai further teaches the method of claim 17, wherein obtaining the eye tracking information comprises predicting at least one of a size of the eye pupil, a position of the eye pupil, a viewing direction of the eye pupil, or a moving direction of the eye pupil ([0033]: 2nd sentence).

Regarding claim 20, Sulai/Popovich teach the method of claim 15. Sulai further teaches the method of claim 15, further comprising selectively configuring one or more remaining light deflecting elements of the plurality of light deflecting elements to operate in a non-deflection state (Fig. 4: off element 465 in a non-deflection state to transmit the image light).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai et al. (US 2018/0284884) in view of Popovich et al. (US Patent No. 9,341,846), and further in view of Leister (US 2019/0369403).
Regarding claim 7, Sulai/Popovich teach the method of claim 1. Sulai/Popovich do not further teach the method of claim 1, 
wherein the one or more combinations of gratings include one or more indirectly switchable gratings optically coupled with one or more polarization switches, and 
wherein selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state includes: 
controlling the one or more polarization switches to operate in a switching state to change a polarization of the image light before the image light is incident onto the one or more indirectly switchable gratings, or to operate in a non-switching state to maintain the polarization of the image light before the image light is incident onto the one or more indirectly switchable gratings.
The instant invention is different from Sulai’s disclosure in view of Popovich in that the instant invention uses indirectly switchable gratings while Sulai’s decoupling gratings are directly switchable gratings. However, it is known in the related art that the two types of switchable gratings are alternative to each other.
Leister, for instance, teaches in para. [0208] using a passive grating and a polarization switch to form an indirectly switchable grating unit as an alternative to a directly switchable grating.

Because the approach using indirectly switchable gratings coupled with respective polarization switches is known as an alternative to the approach using directly switchable gratings in constructing a HMD, one ordinary skill in the art would try it to optimize the result.

Regarding claim 8, Sulai/Leister teach the method of claim 7. Leister further teaches the method of claim 7, wherein the one or more indirectly switchable gratings include at least one indirectly switchable grating having a varying slant angle ([0208]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sulai et al. (US 2018/0284884) in view of Popovich et al. (US Patent No. 9,341,846), and further in view of Taylor et al. (US Patent No. 10,133,168).
Regarding claim 21, Sulai/Leister teach the method of claim 15. Sulai/Leister teach the method of claim 15, wherein the plurality of light deflecting elements include at least one of cascaded reflectors, prismatic surface elements, or an array of holographic reflectors.
However, in the same field of endeavor, Taylor teaches in Col. 7, ll. 25-28 that it is an option that output/decoupling element includes at least one of cascaded reflectors, prismatic surface elements, or an array of holographic reflectors.

It would have been an obvious matter of design choice (Taylor: Col. 7, ll. 25-28; Examiner’s Note: cascaded reflectors, prismatic surface elements, or an array of holographic reflectors are alternates to diffractive gratings according to the prior art or record).

Allowable Subject Matter
Claims 9-10 are allowed.
Claim 9 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the originally presented limitations concerning use of both directly switchable gratings and indirectly switchable gratings. In the exemplary closest prior art found, Sulai and Popovich do not teach the differentiating limitations. It is rendered not obvious to further modify the technique of Sulai and Popovich to achieve the differentiating limitations.
Claim 10 is allowed because it depends on claim 9. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693